Citation Nr: 1608193	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Crohn's disease. 
 
2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2008 rating decisions. 

In April 2012, the Veteran appeared before a Veterans Law Judge, who is no longer employed by the Board, and gave testimony in support of his claims.  A transcript of this hearing has been associated with the claims file.  The Veteran has indicated that he did not wish to appear at an additional hearing before a current Veterans Law Judge.  See, Arneson v. Shinseki, 24 Vet. App. 379 (2011); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In October 2014, the Board rendered a decision which denied the Veteran's claim for service connection for Crohn's disease.  In August 2015, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded this issue pursuant to a Joint Motion for Partial Remand.  

The issues involving entitlement to an increased initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of Crohn's disease which medical evidence links to symptoms reported during service.

CONCLUSION OF LAW

Crohn's disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is seeking service connection for Crohn's disease.  Specifically, the Veteran has asserted that he developed symptoms of hemorrhoids in service, which were the first indication of his subsequently diagnosed Crohn's disease.  He has also suggested that his problems stem from being deployed during the Persian Gulf War. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of Crohn's disease.  The Veteran's service treatment records do reflect that the Veteran went to sick call in September 1989 and in November 1990 for complaints of rectal pain and was diagnosed with external hemorrhoids.  The Veteran did not report any pertinent subsequent symptoms on his April 1992 and September 1992 reports of medical history.  Additionally, his April 1992 report of medical examination gave no indication of Crohn's disease or any related symptoms. 

A June 1993 private gastroenterology consultation reveals that the Veteran was seen for symptoms of abdominal pain for over a year, and he reported that they had worsened in the past month.  In order to rule out inflammatory bowel disease, testing was ordered.  On a June 1993 private operative note from a sigmoidoscopy, the doctor's impression was inflammatory bowel disease suspected.  A July 1993 sigmoid biopsy suggested Crohn's disease.  These reports were a little more than a year after the Veteran separated from service in April 1992.  Private and VA treatment records confirm diagnosis of, and treatment for, Crohn's disease from this point in time to the present.  

In July 2012, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with Crohn's disease with an onset date of June 1993.  The Veteran reported that he had diarrhea, rectal mucus discharge, and occasional rectal bleeding beginning in about 1992 prior to leaving service.  In June 1993, he went to a gastrointestinal doctor, who performed a colonoscopy, and the Veteran was diagnosed with inflammatory bowel disease and Crohn's disease. 

The examiner's opinion was that it is less likely than not that the Veteran's current Crohn's disease and fistula problems are related to his gastrointestinal problems while in service because the Veteran was formally diagnosed with Crohn's disease in June 1993 when he had his first colonoscopy.  The examiner noted that that was after the Veteran was discharged from service, and the service treatment records did not show symptoms of Crohn's disease.  

In December 2015, the Veteran's attorney submitted a medical opinion from a physician who reviewed the evidence of record and conducted an interview of the Veteran.  After a full review of the evidence, the physician offered an opinion that it is at least likely as not that that the Veteran's Crohn's disease developed while he was in service.  In this regard, the physician noted that the Veteran reported symptoms of abdominal pain along with reported perianal discharge, dyschezia and occasional blood could have been mistaken for a hemorrhoid.  There is no documentation to argue against the presence of Crohn's disease during service.  His complaints presented symptoms of Crohn's.  His perianal discomfort is seen frequently in Crohn's disease.  Fecal incontinence or discharge is common in Crohn's disease along with perianal pain.  The hemorrhoid diagnosed during service was not documented as thrombosed during either of the in-service examinations to account for the reported complaints of perianal discharge.  The persistence of these symptoms plus the continued rectal discharge was highly indicative of the beginnings of Crohn's disease. 
The evidence of record shows that the Veteran was diagnosed with Crohn's disease a little more than a year after separating from service.  He reported at that time that he had symptoms of abdominal pain dating back over a year, which would have been during service.  The recent private medical opinion states that the Veteran's Crohn's disease had its onset during service based upon the reported symptoms, and this opinion is support by rationale.  Accordingly, service connection for Crohn's disease is warranted. 


ORDER

Service connection for Crohn's disease is granted.


REMAND

In October 2014, the Board remanded the Veteran's claims for entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to TDIU for additional development including examination.  The record does not reveal that the ordered development has been conducted.  Stegall v. West, 11 Vet. App. 268, 271 (1998)( a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).  

Also, the grant of service connection by the Board above may change the Veteran's overall combined service-connected disability rating which must also be considered in his claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for an increased rating for his service-connected PTSD and for TDIU to include all VA and non-VA medical records.  The RO should send the Veteran an application form for TDIU.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected PTSD.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's depression.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  
 
3.  The Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it..

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities (for example osteoarthritis and/or diabetes mellitus), the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


